Opinion by
Flood, J.,
In Commonwealth v. Meehan, 409 Pa. 616, 187 A. 2d 579 (1963), the Supreme Court granted a new trial to the present appellant’s co-defendant Meehan because of the potentiality of harm to him arising from the fact that he and McKnight were represented by the same counsel although there was a serious conflict of interest between them as set forth in the dissenting opinion in Commonwealth v. Meehan, 198 Pa. Superior Ct. 558, at p. 567, 182 A. 2d 212, at p. 217 (1962). For similar reasons a new trial is required for McKnight also.
The judgment is reversed and a new trial is ordered.